212 F.2d 438
W. M. COATES, W. J. Littrell and Annie S. Wells, Appellants,v.UNITED STATES of America, Appellee.
No. 14920.
United States Court of Appeals,Fifth Circuit.
May 11, 1954.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, District Judge.
M. M. Roberts, Hattiesburg, Miss., Jack McDill, Laurel, Miss., for appellants.
Perry W. Morton, Asst. Atty. Gen., Dept. of Justice, Roger P. Marquis, Atty. John C. Harrington, Washington, D.C., Robert E. Hauberg, U.S. Atty., Jackson, Miss., Edwin R. Holmes, Jr., Asst. U.S. Atty., Jackson, Miss., for appellee.
W. S. Welch, Jack Deavours, Henry Hilbun, Jr., David C. Welch, Laurel, Miss., for city of Laurel and Trustees of Laurel Separate Municipal School Dist.
Before STRUM and RIVES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
Upon consideration of the record and briefs of the parties herein, and no reversible error appearing, it is ordered and adjudged that the judgment appealed from be, and the same is hereby


2
Affirmed.